DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10-11, 24, 29, and 31-48 are pending.
Claims 24, 29, 31-35, and 41-48 are withdrawn from consideration
Claims 2-9, 12-23, 25-28, and 30 are cancelled.

Response to Arguments
First, Applicant argues that Grant does not teach cutting planes.  Specifically, Applicant argues that “in Grant's Figs. 3A, 3B and 4, the depicted focal spot paths 44, 44', 44"' etc. are not cutting planes; rather, they are linear paths of the focal spots in an emulsification pattern (see Id., ¶[0025], [0026], [0028], [0031]).”  See Remarks at 7.  
Applicant’s argument has been fully considered but it is not persuasive.  
As a preliminary matter, the “cutting plane” at issue is to be construed as a reference plane along which a laser focal spot traverses.  For example, the instant specification discloses that “[a] femtosecond laser may be used for creation of cut planes and patterns in vitreous. … Various cutting patters may be used such as cylinder, a square prism, a rectangular prism, an ellipse, a trapezoid, a pyramid, or other shape.”  See [0110].  So, in the instant invention as in the invention taught by Grant, what cuts tissue is the laser focal spot.  The laser focal spot can traverse a plane or other reference patterns, as discussed above.   (Note that, in the instant invention, the laser beam is not structured to be planar, as suggested Applicant.)
What is important to appreciate is that the path that the laser focal spot traverses is relative to a 3D volume of tissue.  See, e.g., [0011] of Grant (disclosing treated tissue as a volume).  So, the two-dimensional figures in Grant (e.g., Figs. 3A, 3B, 4) are to be construed as simplified depictions of the laser beam path in the three dimensions.  And, in three dimensions, the laser path traces a cutting plane (or other cutting patterns), pace Applicant.
Second, Applicant argues that Grant does not teach or suggest “the plurality of cutting planes are performed in an order from posterior to anterior,” as recited by claim 1 as amended.  See Remarks at 7 (emphasis added).
Applicant’s argument has been fully considered but it is not persuasive.  As discussed above, Grant teaches cutting planes.  And Grant also teaches “the plurality of cutting planes are performed in an order from posterior to anterior.”  See, e.g., Figs. 3A, 3B, 4 (disclosing various directionality of cuts).
 
Election/Restrictions
Newly submitted claims 41-48 are directed to an invention that is independent or distinct from the invention originally claimed, as discussed in Requirement for Restriction (dated 06/25/2021) concerning Inventions II and VI.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et. al. (US 20140257257 A1, September 11, 2014) (hereinafter “Grant”).
Regarding claim 1, as discussed above (Responses to Arguments incorporated by reference herein) Grant teaches a laser surgical system for making incisions in ocular tissues (e.g., 38, Fig. 3), the system comprising: a laser system (12, Fig.1) comprising a scanning assembly (“beam steering component,” [0022]), a laser operable to generate a laser beam configured to incise ocular tissue; and an imaging device (e.g., 14, Fig. 1; [0010]) configured to generate images of ocular tissues; and a control system (16, Fig. 1) operably coupled to the laser system and configured to: operate the imaging device to locate a posterior of a lens in an eye; operate the imaging device to locate a retina in the eye; operate the imaging device (e.g., 14, Fig. 1) to locate a vitreous body in a vitreous humor in the eye; process the image data to determine, based on the location of the vitreous body (e.g., [0011]), a treatment scanning pattern for scanning a focal zone of the laser beam for performing a plurality of incisions in the vitreous humor; wherein the plurality of incisions include boundary cuts that collectively form closed boundaries completely surrounding a vitreous volume that contains the vitreous body to isolate the vitreous body, and a plurality of cutting planes that cut through the vitreous volume to dissect the vitreous body into discrete portions; operate the scanning assembly to scan the focal zone of the laser beam (e.g., [0008], [0025], [0028]; and wherein positioning of the focal zone is guided by the control system based on the treatment scanning pattern to perform the plurality of incisions in the vitreous humor to isolate and dissect the vitreous body, wherein the plurality of cutting planes are performed in an order from posterior to anterior.  See, e.g., [0010]-[0012], [0022]-[0031] and Fig. 3A-3C, 4 (describing incisions, e.g., 42c, 42ʹ, 42ʹʹ surrounding a volume that completely contains the vitreous body without cutting through the volume, i.e., 42c, 42ʹ, 42ʹʹ do not form a closed loop, unlike 38ʹʹ, Fig. 4).
Note that Grant teaches that “for the present invention, LIOB and aspiration can be employed to treat and remove tissue from the vitreous cavity rather than using a mechanical cutting instrument, as described above.”   See para [0010] (emphasis added).  Grant also discloses that “[t]o achieve the accuracy necessary for the procedures described herein [i.e., including forming an incision minimally sized for insertion of an ophthalmic aspiration probe], the treatment/emulsification of tissue is performed by a computer controlled laser . . .”  See para [0010].  Therefore, Grant teaches scanning the focal zone of the laser beam in the eye surface to form an incision minimally sized for insertion of an ophthalmic aspiration probe which is configured for removing of the vitreous body.
Regarding claims 10 and 11, as discussed above, Grant teaches a laser surgical system for making incisions in ocular tissues, wherein the discrete portions are sized to be removable through a lumen of an ophthalmic aspiration probe (as recited in claim 10); wherein the controller is further configure to scan the focal zone of the laser beam in the eye surface to form an incision minimally sized for insertion of the ophthalmic aspiration probe (as recited in claim 11).  See, e.g., [0010] (“In operation, targeted tissue in the vitreous cavity is treated by using a laser to perform LIOB in the target tissue. In some cases, this can be followed by aspiration of an emulsification product from the vitreous cavity.”).
Regarding claim 39, as discussed above, Grant teaches a laser surgical system for making incisions in ocular tissues, wherein the laser is a femtosecond laser.  See, e.g., [0031].
Regarding claim 40, as discussed above, Grant teaches a laser surgical system for making incisions in ocular tissues, wherein further comprising, a numerical aperture device which is configured to attach to the laser system and position the focal zone of the laser beam to a depth between the posterior of the lens in the eye and at least 0.5 millimeters in front of the retina in the eye. See, e.g., [0011] (disclosing optical components and devices for steering laser beam to selected locations within the eye).  Note that “numerical aperture” is construed as an optical characteristic of optical components and devices, such as optical detectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Gonzalez (US 20160093063 A1, March 31, 2016).
Regarding claim 36, Grant does not explicitly teach wherein the control system is further configured to operate the imaging device to determine a refractive index for the eye, and wherein locating the vitreous body is further based on the determined refractive index of the eye.  Gonzalez teaches localization within the eye based, in part, on determining a refractive index for the eye.  See, e.g., [0117]-[0018].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gonzalez within the invention taught by Grant in order to achieve a more accurate localization within the eye.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grant.
Regarding claim 37, Grant does not explicitly teach wherein the vitreous volume surrounded by the closed boundaries forms one of a cylinder shape, a pyramid shape, and a prism shape.  However, Grant teaches wherein the vitreous volume surrounded by the closed boundaries forms and shapes.  See, e.g., Figs. 3A, 3B, 4.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Grant such that teach wherein the vitreous volume surrounded by the closed boundaries forms one of a cylinder shape, a pyramid shape, and a prism shape in order to more effectively treat the volume of tissue.
Regarding claim 38, Grant does not explicitly teach wherein the laser has a laser pulse energy of up to 20 μJ.  However, Grant teaches that efficacious level of laser pulse energy.  See, e.g., claim 7 (disclosing “a pulse energy that is large enough to emulsify the target tissue by laser-induced optical breakdown (LIOB).).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Grant such that wherein the laser has a laser pulse energy of up to 20 μJ in order to achieve an efficacious level of laser pulse energy.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-11, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10555835 B2. Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792